Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the claimed combination of subject matter of an imaging system and method comprising at least five detector carriers, wherein each of the at least five detector carriers comprises a corresponding detector head positioned at a distal end that includes a solid state gamma detector and is configured to pivot; particularly wherein the at least five detector carriers are configured to position, during imaging of an object using at least some of the detector heads, wherein at least one head of the at least five detector carriers is configured to not be used for imaging and in a retracted positions away from the object; and an imaging system comprising at least five detector carriers, wherein each of the at least five detector carriers comprises a corresponding detector head positioned at a distal end that includes a solid state gamma detector and is configured to pivot; and a patient table configured to support an object being imaged; wherein each of the detector heads is configured to be positioned at a corresponding vertical distance from the patient able defined along the vertical directing; particularly wherein at least one of the detector heads is configured to extend along the vertical direction to be interposed between portions of anatomy imaged along the lateral direction, wherein the magnitudes of the vertical distances define a curve plotted along the lateral direction, wherein the curve has an inflection point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 6/16/2021, with respect to claims 16-20 have been fully considered and are persuasive.  The rejection of claims 16-20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793